Concur: Judges Scileppi, Bergan, Breitel, Jasen and Gibson. Chief Judge Fuld and Judge Burke dissent and vote to reverse in the following memorandum: Defendant’s guilt was not proved beyond a reasonable doubt. Although the narcotic drug was found in defendant’s apartment in the pocket of a coat belonging to him, the evidence establishes that he did not have exclusive dominion or control of it, that it was hanging on a door in an open room and that any one of a number of persons who were present had ample opportunity to place the drug in the coat pocket.